i          i      i                                                                    i       i      i




                                   MEMORANDUM OPINION

                                          No. 04-09-00769-CV

                CONTRACTOR’S MOWING AND MAINTENANCE COMPANY
                      d/b/a CMM Company, Inc., and Oscar Martin Israel,
                                      Appellants

                                                    v.

                                   BRITE STAR SERVICES, LTD.,
                                            Appellee

                      From the 79th Judicial District Court, Jim Wells County, Texas
                                    Trial Court No. 09-01-47706-CV
                              Honorable Richard C. Terrell, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 19, 2010

MOTION TO DISMISS GRANTED IN PART, AND DENIED IN PART; APPEAL DISMISSED

           Appellants filed a motion to dismiss this appeal. In the motion, appellants also asked that

we “tax costs of this appeal against the parties that have incurred them.” We grant the motion in

part, and deny it in part. More specifically, we grant appellants’ motion to dismiss the appeal, but

deny their request to tax costs against the parties that incurred them. See TEX . R. APP . P. 42.1(a)(1);

TEX . R. APP . P. 42.1(d). Rule 42.1(d) states that absent an agreement of the parties, costs are taxed
                                                                                      04-09-00769-CV



against the appellant. TEX . R. APP . P. 42.1(d). Appellants have not asserted that appellee agreed to

pay its own costs. Accordingly, we grant the motion to dismiss the appeal, dismiss the appeal, and

order costs taxed against appellants.



                                                       PER CURIAM




                                                 -2-